Citation Nr: 0322246	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  99-18 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran served on active duty from August 1966 to August 
1967.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which determined that new and 
material evidence had not been presented to reopen the 
veteran's claim seeking entitlement to service connection for 
post-traumatic stress disorder (PTSD).  Jurisdiction over the 
veteran's claim was subsequently transferred to the St. 
Petersburg, Florida RO.  In January and June of 2001, and in 
August 2002, the Board remanded the claim for additional 
development.  


REMAND

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (CAVC) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order).  The VCAA was implemented with 
the adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) and 19.9 (2002).  

In August 2002, subsequent to the enactment of the VCAA, the 
Board undertook additional development on this claim, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  This development has been completed, and additional 
evidence has been associated with the claims files.  
Specifically, a January 2003 VA examination report has been 
obtained.  However, the United States Court of Appeals for 
the Federal Circuit recently invalidated the regulations 
which empowered the Board to consider additional evidence 
without prior RO review in the absence of a waiver of such 
review by the veteran or his representative.  Disabled 
American Veterans v. Sec' y of Veterans Affairs, Nos. 02-
7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 
1, 2003).  In this case, a waiver has not been received.  

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




